Case 1:18-cv-04500-GHW Document 320 Filed 06/24/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

. Case No. 1:18-cv-04500-GHW
Kewazinga Corp. Plaintiff

-against-

Microsoft Corporation Defendant.

 

NOTICE OF CHANGE OF ADDRESS

TO: ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES

I have cases pending [| T have no cases pending

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:

Kenneth L. Stein
FILL IN ATTORNEY NAME

 

Tam,
An attorney
[ ] A Government Agency attorney
[| A Pro Hac Vice attorney

FIRM INFORMATION (include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM: FIRM NAME: Stroock & Stroock & Lavan LLP
FIRM ADDRESS: _180 Maiden Lane
FIRM TELEPHONE NUMBER: (212) 806-5400
FIRM FAX NUMBER: (212) 606-6006

 

 

 

 

NEW FIRM: FIRM NAME: _ Brown Rudnick LLP
FIRM ADDRESS: Seven Times Square
FIRM TELEPHONE NUMBER: (212) 209-4898
FIRM FAX NUMBER: (212) 938-2998

 

 

 

 

 

I will continue to be counsel of record on the above-entitled case at my new firm/agency.
[| Iam no longer counsel of record on the above-entitled case. An order withdrawing my appearance
wasenteredon ___ by Judge
Dated: June 24, 2021 /s/ Kenneth L. Stein

 

ATTORNEY’S SIGNATURE
